DETAILED ACTION
Applicant’s amendment received on June 23, 2022 has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Applicant argues, on page 6 of the REMARKS, that Zhao discloses a method of processing a video signal based on inter prediction includes constructing a first merge candidate list of a current block using a spatial merge candidate and temporal merge candidate of the current block, constructing a second merge candidate list by adding a history-based merge candidate indicating motion information of a block coded prior to the current block to the first merge candidate list, obtaining a merge index indicating a merge candidate applied to the current block within the second merge candidate list, and generating a prediction block of the current block using motion information of a merge candidate indicated by the merge index. (Zhao, Abstract).

The Applicant further argues that Zhao does not disclose “when a number of merging candidates in the merging candidate list is less than a maximum number of candidates minus N, adding at least one history based motion vector predictor candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer.”
The Examiner respectfully disagrees. In addition to Zhao paragraphs [0009]-[0010] that the Applicant noted, and the Examiner previously cited in the last office action, Zhao further teaches such limitations in paragraph [0384] where Zhao notes that “If the table is not fully filled with a maximum number of pre-defined candidates at an index L−1 (i.e., end), new candidates are added without a removed candidate. In contrast, if the table has already been fully filled, that is, if a maximum number of the table is satisfied, a candidate located at the front end, that is, the oldest in the table, is removed and a new candidate is added.”
In addition, Zhao further teaches the limitations in paragraphs [0195]-[0196] where Zhao teaches “ The coding apparatus may check whether the current number of merge candidates is smaller than a maximum number of merge candidates (S1303). The maximum number of merge candidates may be pre-defined or may be signaled from the encoder to the decoder. For example, the encoder may generate information on the maximum number of merge candidates, may encode the information, and may transmit the information to the decoder in a bitstream form. If the maximum number of merge candidates is filled, a candidate addition process may not be performed” (paragraph [0195]).

In paragraph [0196] Zhao further discloses that “If, as a result of the check, the current number of merge candidates is smaller than the maximum number of merge candidates, the coding apparatus inserts an added merge candidate into the merge candidate list (S1304). The added merge candidate may include an ATMVP, a combined bi-predictive merge candidate (if the slice type of a current slice is a B type) and/or a zero vector merge candidate, for example.”
The citations in quotes are additional sections of the prior art where the argued limitations are taught.
The Applicant is comparing the language of Zhao vs what is claimed.
To the Examiner, Zhao’s language as written may be different, however, the prior art proposed the same solution as the claim language. 

The Applicant further argues that in claim 1, the HMVP candidate is added to the merging candidate list when “a number of merging candidates in the merging candidate list is less than a maximum number of candidates minus N.” whereas in Zhao, the HMVP candidate list is added to the merging list when “the history-based merge candidate merge candidate has motion information not overlapping motion information of a pre-defined merge candidate among merge candidates included in the first merge candidate list”.
It appears that the Applicant is concerned with the “no overlapping motion information” of a predefined merge candidate as noted in Zhao.  Does claim 1 call for “with overlapping motion information”?

The specific language that the Applicant is arguing regarding Zhao is suggested in Zhao’s paragraph [0384] “If the table is not fully filled with a maximum number of pre-defined candidates at an index L−1 (i.e., end), new candidates are added without a removed candidate. In contrast, if the table has already been fully filled, that is, if a maximum number of the table is satisfied, a candidate located at the front end, that is, the oldest in the table, is removed and a new candidate is added.”

In addition, paragraph [0197] of Zhao teaches that “If, as a result of the check, the current number of merge candidates is not smaller than the maximum number of merge candidates, the coding apparatus may terminated the configuration of the merge candidate list. In this case, the encoder may select an optimal merge candidate, among merge candidates constructing the merge candidate list, based on a rate-distortion (RD) cost, and may signal, to the decoder, selection information (e.g., merge index) indicating the selected merge candidate.”
In paragraph [0196] Zhao further teaches “If, as a result of the check, the current number of merge candidates is smaller than the maximum number of merge candidates, the coding apparatus inserts an added merge candidate into the merge candidate list (S1304). The added merge candidate may include an ATMVP, a combined bi-predictive merge candidate (if the slice type of a current slice is a B type) and/or a zero vector merge candidate, for example.”
This teaching of Zhao is not different from what is being claimed. 

The Applicant further argues that Li is silent about the limitations “when a number of merging candidates in the merging candidate list is less than a maximum number of candidates minus N, adding at least one history-based motion vector predictor (HMVP) candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer”.
The Examiner respectfully disagrees. Li clearly teaches that there is a condition to determine when to add history-based motion vector predictor. In Lee col. 3, lines 1-13, a block size is determined based on a threshold.  The conditions set by the applicant are not different from the prior art of record.  The Applicant’s condition “maximum number of candidates minus N” is a rather vague condition. A maximum is an integer not defined while N is not defined either.  To define a relation with patentable weight, all the parameters must be provided and defined in the claim.  The prior art clearly provides conditions with maximum number of merge candidates.  Determining when to add history-based motion must be specifically defined since all the references provide the teachings of adding history based motion vector predictor (See the combination of Li and Lee as provided in the last office action (See Li col. 2, lines 54-65, and col. 5, lines 21-32 and Lee col. 17, lines 7-17)).

It is the Examiner’s belief that all the arguments were addressed, the rejection will be provided below for the sake of completeness.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US Patent Application no. 2020/0137398).

Regarding claim 1, Zhao discloses a method for inter-prediction (See Zhao’s Abstract), the method comprising constructing a merging candidate list of a current picture block (See  Zhao [0008]), when a number of merging candidates minus N, adding at least one history based motion vector predictor candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer (See Zhao [0009]-[0010]), obtaining motion information of the current picture block based on the new merging candidate list (See Zhao [0014], [0073] and [0089]), and determining a predicted block of the current picture block based on the motion information of the current picture block (See Zhao [0073] and [0089]).

As per claims 19-20, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Zhao further discloses a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor will perform the steps of the method (See Zhao [0068], [0082]).

As per claim 6, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Zhao further discloses an apparatus for inter prediction comprising a processor (See Zhao [0082]-[0083]), a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (See Zhao [0068], [0471]).

As per claim 16, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Zhao further discloses an apparatus for inter-prediction, comprising processing circuitry that performs the method (See Zhao [0082]-[0083]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,362,330) in view of Lee (US Patent no. 11,172,194).

Regarding claims 1, Li discloses a method for inter-prediction (See Li col. 3, lines 50-52), the method comprising constructing a merging candidate list of a current picture block (See Li col. 2, lines 54-65), when a number of merging candidates minus N, adding at least one history based motion vector predictor candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer (See col. 2, lines 54-65, and col. 5, lines 21-32).
It is noted that Li is silent about obtain motion information of the current picture block based on the new merging candidate list, and determining a predicted block of the current picture block based on the motion information of the picture block.
However, Lee teaches an inter-prediction method comprising the step of obtaining motion information of the current picture block based on the new merging candidate list, and determining a predicted block of the current picture block based on the motion information of the picture block (See Lee col. 17, lines 7-17).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Li in order to incorporate Lee’s teachings to obtain motion information of the current picture block based on the new merging candidate list, and determining a predicted block of the current picture block based on the motion information of the picture block. The motivation for performing such a modification in Li is to set the motion information of the current block to be the same as the motion information of the spatial neighboring block. 

As per claims 19-20, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition the combination of Li and Lee further teaches a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor will perform the steps of the method (See Li col. 3, lines 14-26).

As per claims 6 and 16, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Li further discloses an apparatus for inter prediction comprising a processor (See Li col. 2, lines 54-65), a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (See Lee col. 2, lines 54-65 and col. 15, lines 39-48).

8.	Claims 2-5, 7-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Application Publication no. 2020/0137398) in view of Xu et al. (US Patent Application Publication no. 2020/0112743).

Regarding claims 2, 7 and 21 most of the limitations of these claims have been noted in the above rejection of claims 1, 6 and 20.
	It is noted that Zhao is silent about adding a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list.
	However, Xu teaches a method for inter-prediction including adding a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list (See Xu [0114], [0116], [0141]-[0145]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Zhao’s inter-prediction method to incorporate Xu’s teachings to add a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list.  The motivation for performing such a modification in Zhao is to generate pairwise average merge candidates based on existing merge candidate in a candidate list in the presence of intra block copy coded merge candidate.

As per claims 3, 8 and 22, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches generating the pairwise average merging candidate by averaging a predefined pair of merging candidates in the new merging candidate list (See Xu [0114]-[0115]).

As per claims 4, 9 and 23, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches obtaining motion information of the current picture block based on the modified merging candidate list comprises; obtaining a merge index, and obtaining motion information from the modified merging candidate list by using the merge index (See Zhao [0008], [0014]).

As per claims 5, 10 and 24, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches obtaining the motion information of the current picture block based on the modified merging candidate list comprises: determining motion information from the modified merging candidate list using a rate distortion cost (See Zhao [0360]).

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424